1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    PATRICK BURNS
     Nevada Bar No. 11779
4    RICHARD ANTHONY LOPEZ
     Assistant United States Attorneys
5    501 Las Vegas Blvd. South, Ste. 1100
     Las Vegas, Nevada 89101
6    Phone: (702) 388-5069 / Fax: (702) 388-5087
     John.P.Burns@usdoj.gov
7    RALopez@usdoj.gov
8    Representing the United States of America
9

10                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
11
                                   -oOo-
12

13                                                     Case No.: 2:18-cr-00256-JCM-VCF
      UNITED STATES OF AMERICA,
14               Plaintiff,                            ORDER OVERRULING DEFENDANT’S
                                                       OBJECTION [ECF NO. 81] AND
15        vs.                                          ADOPTING THE REPORT AND
                                                       RECOMMENDATION [ECF NO. 76]
16    DOUGLAS HAIG,                                    RECOMMENDING DENIAL OF
                                                       DEFENDANT’S “CONTESTED
17               Defendant.                            MOTION TO WAIVE JURY TRIAL”
                                                       [ECF NO. 72]
18

19                                               ORDER
20          Defendant’s Objection [ECF No. 81] to the Report and Recommendation [ECF No. 76]
21   recommending denial of his “Contested Motion to Waive Jury Trial” [ECF No. 72] came before
22   the Court for hearing on July 10, 2019.
23          Having fully considered the briefing and arguments of the parties, and for the reasons
24   stated on the record at the July 10, 2019 hearing, the Court overrules defendant’s objection to


                                                   1
1    U.S. Magistrate Judge Cam V. Ferenbach’s report and recommendation, and hereby affirms and
2    adopts the recommendation that defendant’s “Contested Motion to Waive Jury Trial” [ECF No.
3    72] be denied. The motion is denied.
4    IT IS SO ORDERED
5
               11th
     Dated this____day of July, 2019
6

7
                                             By: _______________________
8                                                JUDGE JAMES C. MAHAN
                                                 United States District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 2
1
                                     CERTIFICATE OF SERVICE
2
              I certify that I am an employee of the United States Attorney’s Office. A copy of the
3
     foregoing [PROPOSED] ORDER OVERRULING DEFENDANT’S OBJECTION [ECF
4
     NO. 81] AND ADOPTING THE REPORT AND RECOMMENDATION [ECF NO. 76]
5
     RECOMMENDING DENIAL OF DEFENDANT’S “CONTESTED MOTION TO WAIVE
6
     JURY TRIAL” [ECF NO. 72] was served upon counsel of record, via Electronic Case Filing
7
     (ECF).
8

9             DATED this 10th day of July, 2019.

10
                                                       //s// Patrick Burns
11                                              ______________________________
                                                 PATRICK BURNS
12                                               Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24


                                                    3
